Citation Nr: 0312785	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for a service 
connected-low back disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

Procedural history

The veteran had qualifying active service from August 23, 
1976 to June 26, 1982.  He also had active service from June 
27, 1982 to January 1983, but the RO in Houston, Texas 
determined in February 1984 that he was barred from receiving 
VA benefits for this period, due to the character of his 
discharge. 

The veteran was granted service connection for a back 
disability in an August 1999 hearing officer's decision.  A 
20 percent disability rating was assigned, effective from 
April 7, 1997.  The veteran disagreed as to the 20 percent 
disability rating assigned and with the effective date of the 
award of service connection.  The appeal was perfected with 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in November 1999.  

In January 2001, the Board denied the claim for an earlier 
effective date and remanded the issue of the veteran's 
entitlement to an increased disability rating for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the 20 percent rating.  

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans law Judge in November 2002.  A 
transcript of the hearing has been associated with the 
veteran's claims folder.  Subsequently, the Board has 
undertaken additional development on this issue, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002).  A waiver of initial RO consideration of the newly 
obtained evidence was submitted by the veteran's 
representative in May 2003.

Issue not on appeal

As stated above, the Board's January 2001 decision included a 
denial of the veteran's claim of entitlement to an earlier 
effective date for the grant of service connection for his 
back disability, on appeal at that time.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2002).  
Accordingly, that issue will be addressed no further herein.


FINDINGS OF FACT

1.  Beginning August 22, 2001, the veteran's low back 
disability is manifested by limitation of forward flexion of 
30 degrees, limitation of extension of 10 degrees, and 
limitation of right and left lateral flexion of 10 degrees, 
reflective of severe limitation of lumbar spine motion.

2.  Prior to August 22, 2001, at most, the veteran's low back 
disability was manifested by limitation of forward flexion of 
65 degrees, limitation of extension of 10 degrees, limitation 
of right and left lateral flexion of 20 degrees, and 
limitation of right and left rotation of 20 degrees, most 
closely approximating moderate limitation of lumbar spine 
motion.


CONCLUSIONS OF LAW

1.  Beginning August 22, 2001, the criteria for a 40 percent 
disability rating for the service-connected back disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

2.  Prior to August 22, 2001, the criteria for a disability 
rating higher than 20 percent for the service-connected low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected back disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, duty to notify and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Duty to notify 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's January 2000 
remand, by the remand itself, by the August 1999 rating 
decision, by the October 1999 statement of the case (SOC), 
and by the January 2002 SSOC of the pertinent law and 
regulations and the need to submit additional evidence on his 
claim.  

More significantly, a letter was sent to the veteran in 
August 2001, with a copy to his representative, which 
specifically referenced the VCAA.  This information was also 
included in an attachment to the January 2002 SSOC.  
Crucially, the veteran was informed by the RO by means of the 
August 2001 letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

The Board notes that the VCAA notification letter sent to the 
veteran in August 2001 essentially complied with the recent 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent 
it provides a claimant "not less than 30 days" to respond 
to a VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the VCAA 
notification letter was sent to the veteran by the RO and not 
the Board.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the letter did request a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has elapsed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded VA examinations in 
June and July 1999.  At his January 2000 hearing, he 
requested another VA examination to evaluate his disability, 
and in response, the veteran was afforded VA neurological and 
orthopedic examinations in January 2000.  In response to the 
Board's January 2001 remand, the veteran underwent VA 
examination in August 2001, the results of which are reported 
below.  

The veteran identified records from Dr. T.M., in April 1997, 
showing treatment of his back condition from January 1997 to 
present.  The RO requested those records in June 1997.  Dr. 
T.M. submitted them in July 1997.  The veteran submitted 
evidence from Dr. I.L.F. in June 1998.  In February 1999, the 
veteran stated that the VA had all of the evidence pertaining 
to his back, and this consisted of statements from Dr. I.L.F. 
and his service medical records.  

Following the Board's January 2001 remand, the RO requested 
medical evidence from Dr. T.D., specifically identified by 
the Board, and sent the veteran a letter in August 2001, 
notifying him that it had requested the evidence and that he 
was responsible to see that it was submitted.  The letter to 
Dr. T.D. was returned, marked as moved, left no address, in 
August 2001.  The veteran has not since submitted this 
evidence.

In February 2003, the Board requested copies of certain VA 
treatment records of the veteran.  These were obtained.  On 
May 2, 2003, the Board informed the veteran, with a copy to 
his accredited representative, that this evidence had been 
obtained.  On May 16, 2003, the veteran, through his 
representative, waived initial consideration of such evidence 
by the Baltimore RO.

In the case of Disabled American Veterans v. Secretary of 
Veterans Affairs, referred to above, the United States Court 
of Appeals for the Federal Circuit specifically noted that 
the Board development regulation, 38 C.F.R. § 19(a)(2) 
(2002), is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the RO for initial consideration.  See 
also Bernard v. Brown,  4 Vet. App. 384, 393-94 (1993).  In 
this case, however, the veteran has specifically waived RO 
consideration.  The veteran's waiver was dated May 16, 2003, 
a full two weeks after the Federal Circuit's May 1, 2002 
decision in the Disabled American Veterans case.  The 
veteran's waiver was communicated to the Board through the 
veteran's representative, Disabled American Veterans.  It is 
clear that Disabled American Veterans was familiar with the 
Disabled American Veterans case, and the Board assumes that 
Disabled American Veterans, as usual, provided appropriate 
and well informed guidance to the veteran.  Under the 
circumstances here presented, the Board therefore believes 
that it may address the veteran's claim without referring it 
to the RO.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran requested hearings before 
the local RO Hearing Officer, and before a Member of the 
Board.  The veteran was afforded personal hearings before a 
RO Hearing Officer in May 1999 and January 2000, the 
transcripts of which are of record.  The veteran presented 
personal testimony before the undersigned Veterans Law Judge 
in November 2002.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected back disability, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  He essentially contends that 
the symptoms associated with his back disability are more 
severe than is contemplated by the currently assigned 20 
percent rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered all potentially applicable 
diagnostic codes.  While the currently assigned diagnostic 
code, 5293, seems appropriate to the veteran's disability, 
given the diagnoses of degenerative disc disease and the 
history of lumbar fusion and diskectomy surgery, the record 
contains little current evidence of actual functional 
impairment due to radicular or other neurological symptoms.  
Indeed, a January 2000 VA neurological examination was 
described as normal
a January 2000 VA orthopedic examination described the 
veteran's primary symptoms as pain and decreased range of 
motion.  There were no other objective orthopedic or 
neurological findings.  Sensation of the lower extremities 
has consistently been normal, and strength was found to be 
normal in January 2000, August 2001 and February 2003.  Thus, 
considering the reported symptomatology and complaints of the 
veteran, which involve pain and limitation of motion rather 
than neurological complaints, the Board finds that Diagnostic 
Code 5292 [limitation of motion of the lumbar spine] is more 
appropriate.  

The Board notes in passing that, during the pendency of the 
veteran's claim, VA issued revised regulations amending that 
portion of the rating schedule dealing with disorders of the 
spine.  The amendment affects only Diagnostic Code 5293 
[intervertebral disc syndrome] and is effective September 23, 
2002.  The Board has considered whether the revised version 
of this diagnostic code is as appropriate as Diagnostic Code 
5292, or whether it is more favorable.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, given the 
minimal radicular symptoms as noted above, as well as a June 
1999 VA examination finding that there were no episodes where 
the veteran was debilitated, the Board has concluded that 
neither the former or revised versions of Diagnostic Code 
5293 are as appropriate to the veteran's disability as 
Diagnostic Code 5292, and neither would be more favorable.  
Accordingly, the Board finds that Diagnostic Code 5292 is the 
most appropriate under which to evaluate the veteran's back 
disability. 

The veteran has not been provided with a copy of the 
regulatory changes.  The Board has considered whether it 
would be appropriate to provide the veteran with a copy of 
the new regulation and allow him the opportunity to submit 
additional evidence.  However, in light of the Board's 
conclusion that neither version of Diagnostic Code 5293 is as 
appropriate or as favorable to the veteran as Diagnostic Code 
5292, the Board has not relied on the new version of this 
Diagnostic Code in deciding this issue.  The Board 
accordingly finds that there is no prejudice to the veteran 
in not providing this information.  Under these 
circumstances, such action would not avail the veteran or aid 
the Board's inquiry, and would only serve to unnecessarily 
delay a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994).  Accordingly, the Board will proceed to a decision on 
the merits, applying the criteria of Diagnostic Code 5292. 

Specific schedular criteria

Under Diagnostic Code 5292, the following levels of 
disability are included: 

40 % Severe;

20 % Moderate;

10 % Slight.

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Rating Schedule, 38 C.F.R. 
Part 4.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2001).

Schedular rating

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 40 
percent rating.  

Range of motion of the veteran's lumbar spine has been 
diminished to some extent throughout the period on appeal.  
Initially, the extent of limitation was not severe.  
A July 1999 VA spine examination shows limitation of forward 
lumbar flexion of 70 degrees, limitation of extension of 10 
degrees, limitation of lateral flexion of 20 degrees, 
bilaterally, and limitation of lateral rotation of 20 
degrees, bilaterally.  

A January 2000 VA examination report shows limitation of 
forward lumbar flexion of 65 degrees, limitation of extension 
of 25 degrees, limitation of right and left lateral flexion 
of 40 degrees, and limitation of right and left rotation of 
35 degrees.  The examiner described the veteran's impairment 
as mild to moderate decreased range of motion.  

However, in the most recent examination, it appears that the 
veteran's limitation of motion has increased in severity.  
The August 2001 VA examination report shows limitation of 
forward lumbar flexion of 30 degrees, limitation of extension 
of 10 degrees, and limitation of right and left lateral 
flexion of 10 degrees. 

The Board finds that the most recent August 2001 findings are 
reflective of limitation of forward flexion, extension and 
lateral flexion that is severe in degree.  Such findings are 
consistent with a 40 percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A  40 
percent rating is the maximum rating available under 
Diagnostic Code 5292.



Fenderson considerations 

As discussed above, in Fenderson, 12 Vet. App. 119, the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating for a disability was not 
limited to that reflecting the then-current severity of the 
disorder.  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
low back disability has changed appreciably during the appeal 
period.  As noted above, prior to the August 22, 2001 VA 
spine examination, the evidence was reflective of at most 
moderate limitation of lumbar spine motion, consistent with a 
20 percent rating.  However, the August 22, 2001 findings 
support an increased 40 percent rating for the veteran's 
lumbar spine disability.  Prior to that date, there appears 
to have been none of the symptoms which would allow for the 
assignment of a 40 percent or higher disability rating.  
Therefore, based on the record, the Board finds that a 20 
percent disability is for application from April 7, 1997 to 
August 22, 2001 and a 40 percent disability rating is 
assigned for the period beginning August 22, 2001.   

DeLuca considerations 

The veteran's representative in an April 2002 Form 646 argued 
that the veteran's pain and weakness should be considered.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  However, 
in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran has been awarded a 40 
percent evaluation for limitation of motion of the lumbar 
spine, under Diagnostic Code 5292, beginning August 22, 2001.  
This disability evaluation is the maximum rating allowable.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Accordingly, 
the aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 
are not for consideration for this period.  See Johnston, 10 
Vet. App. at 85.

However, prior to August 22, 2001, these provisions must be 
considered.  While the veteran has complained of pain 
associated with walking and lifting, the January 2000 VA 
examiner found no objective evidence of pain associated with 
motion.  The veteran's gait was described as normal.  The 
veteran has also complained of weakness.  In a June 2000 
letter, he stated that his back was weak and that he was 
unable to perform as well as he should.  However, there is no 
objective evidence of weakness, incoordination, or 
fatigability of the lumbar spine or lower extremities.  The 
June 1999 examiner noted no evidence of extremity weakness or 
atrophy.  The January 2000 VA examiner found strength of the 
lower extremities at 5/5.  The veteran could squat normally.  
Aside from general complaints of weakness, the veteran has 
pointed to no manifestations of his low back disability that 
would allow for the assignment of additional disability under 
38 C.F.R. §§ 4.40 and 4.45 (2002), and the Board can identify 
none.  Accordingly, the Board finds that a higher disability 
evaluation on the basis of additional functional loss due to 
pain under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.








CONTINUED ON NEXT PAGE



ORDER

Entitlement to an increased evaluation of 40 percent for the 
veteran's low back disability is granted for the period 
beginning August 22, 2001, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for the veteran's low back disability for the period prior to 
August 22, 2001 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

